Citation Nr: 0805358	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  99-17 415	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1952 to June 1956.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision, in which 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico denied reopening a claim of 
entitlement to service connection for rheumatic heart 
disease.  

The veteran and his spouse testified in support of this claim 
at a hearing held at the RO before a Hearing Officer in 
October 1999.  In March 2001, the Board affirmed the RO's 
denial of the veteran's claim.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2003, the Court vacated 
the Board's decision and remanded the claim to the Board for 
readjudication.  The Board in turn reopened the claim and 
remanded it to the RO for additional action in November 2003 
and April 2005.   


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  Rheumatic heart disease is not related to the veteran's 
active service and did not manifest to a compensable degree 
within a year of his discharge therefrom.  


CONCLUSION OF LAW

Rheumatic heart disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letters dated February 2004, May 2005 
and August 2005, after initially deciding that claim in a 
rating decision dated July 1999.  Given that notice was not 
mandated at the time of the decision, the RO did not err by 
providing remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
March 2006 and April 2006, reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the letters, the RO acknowledged the 
veteran's claim, notified the veteran of the evidence needed 
to substantiate that claim, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claim pursuant to 
that duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his private 
treatment records if he wished VA to obtain such records on 
his behalf.  The RO also advised the veteran to send to VA 
any evidence he had in his possession, which pertained to his 
claim.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical and personnel records, VA and private 
treatment records, and records from the Social Security 
Administration (SSA).  The RO also conducted medical inquiry 
in an effort to substantiate the veteran's claim by affording 
the veteran a VA medical examination, during which an 
examiner addressed the etiology of the veteran's rheumatic 
heart disease.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
rheumatic heart disease.  According to his written statements 
submitted during the course of this appeal and his hearing 
testimony presented in October 1999, he developed this 
disease secondary to rheumatic fever, which he had prior to 
service in the late 1940s and again in service.  He asserts 
that his service medical records confirm the latter episode 
by showing complaints of and treatment for joint pains, 
rashes and fevers.  The veteran contends that, during 
service, if he had not been required to take penicillin, 
which was required of all servicemen and had the effect of 
masking rheumatic fever, a medical professional would have 
properly attributed the previously noted symptoms to 
rheumatic fever and treated it accordingly.  The veteran 
further contends that the Navy should have been more diligent 
in tracking his cardiovascular status given that he was shown 
to have a heart murmur on entrance into the service.  
Allegedly, if the Navy had treated the veteran properly and 
more diligently, he would not have developed rheumatic heart 
disease.

The veteran has submitted copies of multiple articles in 
support of his appeal.  These articles address, in part, the 
symptoms and complications of, and treatment for, rheumatic 
fever and heart disease, and explain how the fever and 
disease are diagnosed and can be prevented and when the 
symptoms thereof manifest.  These articles provide general 
information on rheumatic fever and heart disease, but not 
specific information on the etiology of the veteran's 
rheumatic heart disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for cardiovascular-renal 
disease if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, and such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran had active service from August 1952 
to June 1956. According to a written statement of the 
veteran's aunt, received in January 1998, and the veteran's 
reported medical history, recorded during private 
hospitalizations in March 1981 and January 1983, prior 
thereto, during his childhood, the veteran had rheumatic 
fever.  The aunt contends more specifically that this 
occurred in approximately 1948 when the veteran was 12 years 
old.  Allegedly, at that time, two private physicians treated 
the veteran at a private hospital.  

Records of the alleged treatment are not in the claims file 
and reportedly are not available.  Moreover, there is no 
other competent evidence in the claims file corroborating the 
aunt's contention that the veteran received pre-service 
treatment for rheumatic fever.  The aunt is competent to 
state that the veteran was sick during childhood and received 
treatment for various symptoms, including a fever; however, 
having no special training in medicine, she is not competent 
to attribute the symptoms to, or to diagnose, rheumatic 
fever.  

According to the veteran's service medical records, on 
enlistment examination in August 1952, the veteran reported 
that he had had shortness of breath, but not rheumatic fever.  
An examiner noted that the shortness of breath was not 
significant and found the veteran's cardiovascular system to 
be normal.  The next day, an examiner noted that the veteran 
had a grade I functional murmur in the pulmonic area, which 
disappeared on exercise.  X-rays of the chest showed no 
abnormalities.  Thereafter, the veteran occasionally received 
treatment for joint pains, colds and rashes, but no fever.  
On separation examination conducted in June 1956, an examiner 
again found the veteran's cardiovascular system to be normal 
and x-rays of the chest showed no abnormalities.  

Post-service medical evidence indicates that, following 
discharge in approximately 1979, the veteran began to notice 
the onset of intermittent heart palpitations and fullness and 
slight heaviness in the precordial region.  He saw a 
physician for these complaints, but the physician noted no 
abnormalities.  In March 1981, he noted that the palpitations 
were becoming more frequent and that he had epigastric pain 
and cramping sensations.  These symptoms necessitated private 
hospitalization, during which testing revealed, and a 
physician diagnosed, in part, chronic rheumatic heart 
disease.  Since then, the veteran has received additional 
inpatient and outpatient treatment for the disease.  

One medical professional, a VA examiner, addressed the 
etiology of the veteran's rheumatic heart disease.  After a 
VA heart examination conducted in June 2005, that examiner 
acknowledged the veteran's reported history of pre-service 
rheumatic fever and in-service symptoms of rash and joint 
pains.  He then concluded that the veteran's rheumatic heart 
disease was less likely than not related to his service.  He 
further concluded that it did not manifest within a year of 
the veteran's discharge from service.  He based these 
conclusions on the absence of medical documentation of 
rheumatic fever and heart disease prior to, or during, 
service.  He indicated that joint complaints and rash can be 
sequelae of rheumatic fever, but did not confirm such a 
relationship in the veteran's case.  Rather, based on the 
service medical records showing no condition specific to the 
veteran's heart, he found that there was no way to state 
without resorting to speculation that the in-service symptoms 
represented sequelea of rheumatic fever.  

The veteran has not submitted a medical opinion refuting that 
of the VA examiner.  The veteran's assertions thus represent 
the only evidence in the claims file establishing that his 
rheumatic heart disease was incurred in or aggravated by 
service.  These assertions are insufficient to establish such 
a nexus as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

The Board thus finds that rheumatic heart disease is not 
related to the veteran's active service and did not manifest 
to a compensable degree within a year of his discharge 
therefrom.  Based on these findings, the Board concludes that 
rheumatic heart disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.


ORDER

Service connection for rheumatic heart disease is denied.  


__________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


